UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           3/27/2020
 Stanley Taylor,

                                Plaintiff,
                                                            1:17-cv-01424 (MKV) (SDA)
                    -against-
                                                            ORDER
 City of New York (Dep’t of Sanitation), et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       On February 5, 2020, this case was reassigned to Judge Mary Kay Vyskocil. Accordingly,

the telephonic status conference scheduled for April 7, 2020 at 2:00 p.m. to discuss anticipated

dispositive motions (see ECF No. 54) is cancelled.

       No later than April 15, 2020, the parties shall file a joint post-discovery status letter

addressed to Judge Vyskocil and shall await Judge Vyskocil’s instructions for scheduling a post-

discovery conference or post-discovery dispositive motions.

       Defendants shall serve this Order upon pro se Plaintiff by email.

SO ORDERED.

DATED:         New York, New York
               March 27, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
